Dismissed and Opinion filed September 12, 2002









Dismissed and Opinion filed September 12, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00247-CV
____________
 
KEITH D. MUSSLEWHITE, Appellant
 
V.
 
SPHERION CORPORATION, Appellee
 

 
On Appeal from the 55th District Court
Harris County, Texas
Trial Court Cause No. 01-51743
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed December 7,
2001.  On May 16, 2002, this  Court referred the case to
mediation.  On July 9, 2002, mediation
was conducted pursuant to this Court=s order.  On September 3, 2002, the parties filed a
joint motion to dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.  
PER CURIAM




Judgment rendered and Opinion
filed September 12, 2002.
Panel consists of Chief Justice Brister and Justices Hudson and Fowler.
Do Not Publish C Tex. R. App. P. 47.3(b).